DETAILED ACTION
Applicant’s response, filed 09/24/2021, to the previously presented office action has been considered and made of record. Claims 1-8 are pending further examination.

Response to Arguments
Applicant’s arguments and corresponding amendments, see Applicant’s Remarks (page 3) and corresponding claim Amendments filed 09/24/2021, with respect to the previously presented 35 USC 101 rejection of claim 1 and the currently presented claim amendments of claim 5 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the amendments to the claims have successfully limited the scope of the claim to statutory subject matter.  Therefore, the previously presented 35 USC 101 rejection of claim 5 has been withdrawn.
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks filed 09/24/2021, with respect to the previously presented prior art rejections of claims 1-5 and the newly amended claims 1-8 received 09/24/2021 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the previously presented prior art has not disclosed the currently presented set of amended claim limitations.  Therefore, the previously presented prior art rejections of claims 1-5 have been withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“imaging unit” “image recognition unit” “abnormality determination unit” “notifying unit” of independent claim 1 and corresponding claims 2-4 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and corresponding claims 2-4 depending therefrom contain a plurality of “units” invoking 35 USC 112(f) sixth paragraph, but the corresponding written description does not further provide sufficient disclosure to support the structure of the corresponding units. Because claim 1 is drawn to an abnormality determination device (item 102, Fig 3, para 0021 of Applicant’s disclosure) described as being a central processing unit further implementing functions to be performed and not corresponding hardware mapped to each corresponding “unit” of claims 1-4, then a “specific algorithm” for making this a “special purpose computing device rather than a generic computer” needs to be disclosed in order to support 
Appropriate correction by Applicant is required to address the above discussed issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations (of corresponding independent claim 1 and dependent claims 2-4) “imaging unit” “image recognition unit” “abnormality determination unit” “notifying unit” invoke 35 U.S.C. 112(f) The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed functions, as we have here, the [specification] must disclose adequate corresponding structure to perform all of the claimed functions." Id. Yet the Federal Circuit determined that the specification "fails to disclose any structure corresponding to the ‘coordinating’ function." Id. at 1354. Specifically, the Federal Circuit found no "disclosure of an algorithm corresponding to the claimed ‘coordinating’ function," concluding that the figures in the specification relied upon by patentee as disclosing the required algorithm, instead describe "a presenter display interface" and not an algorithm corresponding to the claimed "coordinating" function. Id. at 1353-54. Accordingly, the Federal Circuit affirmed the district court’s judgment that claims containing the "distributed learning control module" limitation are invalid for indefiniteness under 35 U.S.C. 112(b). Id. at 1354.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie et al (JP2972479B2)

With respect to Claim 1 and 5: An abnormality determination device comprising: [Horie (para 0027) has disclosed the use of a computer device and its software for performing the disclosed method. Horie (para 0001-0005) has disclosed the capture of a plurality of still images from cameras installed at points on a road (para 0001 and 0017-0018, wherein the points correspond to measurement areas of each camera in a sequence of cameras), wherein the vehicles objects are extracted from the video image data (para 0004 and 0014), and a behavior (para 0001-0005) including accident, normal driving, and abnormal events (para 0006, 0011, 0015).]
an imaging unit configured to capture obtain a moving image captured from an elevated view point by each of a plurality of cameras installed in a road and fixed above the road at fixed points of the road; [Horie (para 0001-0005) has disclosed the capture of a plurality of still images from cameras installed at points on a road (para 0001 and 0017-0018, wherein the points correspond to measurement areas of each camera in a sequence of cameras), wherein the vehicles objects are extracted from the video image data (para 0004 and 0014), and a behavior (para 0001-0005) including accident, normal driving, and abnormal events (para 0006, 0011, 0015). Furthermore, the captured image data and image units are of the road surface and vehicles thereon (see Horie, para 0029.).]
an image recognition unit configured to extract, from the moving image, a plurality of still  images that continues with time and identify an object that moves or changes with reference to the plurality of still images; [Horie (para 0001-0005) has disclosed the capture of a plurality of still images from cameras installed at points on a road (para 0001 and 0017-0018, wherein the points correspond to measurement areas of each camera in a sequence of cameras), wherein the vehicles objects are extracted from the video image data (para 0004 and 0014), and a behavior (para 0001-0005) including accident, normal driving, and abnormal events (para 0006, 0011, 0015). Furthermore, vehicles on a roadway as disclosed by Horie are captured while moving along the roadway, hence move in the sequence of video image data captured by said multiple capture units along said roadway of Horie.]
an abnormality determination unit configured to determine whether an abnormal condition is satisfied on a basis of an operation mode of the identified object; and [Horie (para 0001-0006, 0011, and 0015) has disclosed the determination of an abnormality of a vehicle object using data extracted from a plurality of image data of a plurality of image capture devices.] 
a notifying unit configured to notify an external device of occurrence of abnormality when the abnormal condition is satisfied. [Horie (para 0018-0019 and 0037) has disclosed notifying/alerting a display and/or display boards when an abnormal behavior is determined.]

With respect to Claim 3: The abnormality determination device according to claim 1, wherein
the abnormal condition is a condition for defining dangerous driving by an automobile, [Driving conditions such as zig-zag and/or meandering that are abnormal deviations of a path of a vehicle are detected, and at least driving with respect to normal driving conditions due to wandering between lanes of normal travel (Horie – para 0104-0105).]
the image recognition unit identifies an automobile as the object with reference to the plurality of still images, the abnormality determination unit determines whether an operation mode of the automobile included in the moving image satisfies the abnormal condition, and the notifying unit sends a control signal to the automobile when the abnormal condition is satisfied. [Horie (para 0001-0005, 0018-0019, 0037, 0104, 0105, 0106-0108) has disclosed the alerting of abnormal driving conditions when, by video image data processing, an abnormal driving condition has been detected.]

With respect to Claim 4: The abnormality determination device according to claim 3, wherein
the abnormality determination unit determines whether the abnormal condition is satisfied on a basis of a change in a positional relationship between a first object corresponding to a first automobile and a second object corresponding to a second automobile.  [Horie (para 0032-0035) determines an abnormality condition by comparing the positional relationship of a vehicle to the average positional value of a plurality of vehicles, wherein the current vehicle being compared to the average is the first vehicle and the second is the at least one or more vehicles utilized to generate the average positional values (para 0034).]

With respect to Claim 6: The abnormality determination device according to claim 1, wherein
the plurality of camera monitor objects passing through an imaging range of the plurality of cameras, and are fixed above [Horie, para 0029.] the objects at fixed points of the road. [Horie (para 0029, 0047-0049 Fig 1 items g103 and g104) has disclosed a top down view of the road surface above the vehicle objects (see g103 of Fig 1), wherein the imaging system includes a plurality of imaging devices at fixed points (para 0018) by ITV cameras, each of said fixed points viewing one of a plurality of measurement areas (para 0018).]
With respect to Claim 7:  The abnormality determination device according to claim 1, wherein
	the object identified by the image recognition unit is an automobile, [Horie (para 0047-0049 Fig 1 items g103 and g104) has disclosed a top down view of the road surface above the vehicle objects (see g103 of Fig 1), wherein the imaging system includes a plurality of imaging devices at fixed points (para 0018) by ITV cameras, each of said fixed points viewing one of a plurality of measurement areas (para 0018).]
	the plurality of cameras comprises a first camera and a second camera, [As per above and at least para 0018 of Horie: A plurality of ITV cameras for a plurality of measurement areas, said measurement areas corresponding to each of said corresponding camera’s field of view of the road surface and the vehicle objects thereon (Fig 1 g103 of Horie).]
the abnormality determination unit is configured to recognize an occurrence of dangerous driving of the automobile on a basis of the moving image from the first cameras, [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]
the image recognition unit is configured to make a record of feature information of the automobile driving dangerously, [See above, wherein the vehicle having abnormal position must be recorded in order for the subsequent determination to be performed in the second area on a same vehicle object.]
[A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]
the abnormality determination unit is configured to determine the abnormal condition is satisfied when the automobile is determined to drive dangerously twice or more. [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed. A first and subsequent abnormal deviation and hence abnormality of the vehicle’s driving is determined by said first and second camera devices and the first and second recognition processes of said cameras and imaged areas.]

With respect to Claim 8: The abnormality determination device according to claim 1, wherein
	the plurality of cameras comprises a first camera and a second camera, and [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]
	the first camera marks the object suspected of the abnormality, and the second camera makes abnormality determination preferentially on the object among a multiple of objects. [A first vehicle (para 0016-0017) at a first measurement area is determined to be out of normal lane position, at a subsequent measurement area, hence subsequent/second imaging device, a determination of the same vehicles lane position is performed. If lane position has changed the vehicle is determined to be meandering between lanes. Thus, each camera and associated recognition process for a vehicle is performed on at least a first camera wherein the vehicle out of position is identified, and a second camera wherein a continued out of position determination is performed.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (JP2972479B2) as applied to claim 1, in view of Hou (US 2019/0375420).
	
With respect to Claim 2: The abnormality determination device according to claim 1, wherein
the abnormality determination unit determines whether the abnormal condition [Horie has disclosed determining whether an abnormal condition of a vehicle’s behavior based on image analysis of received video image data.  Horie has not further disclosed the supervised learning of the abnormal conditions using video image data] is satisfied by inputting an operation mode of an object included in the captured moving image to an abnormality determination model that has performed supervised learning with a moving image when the abnormal condition is satisfied used as teacher data. [Hou (para 0027-0029 and 0039-0040, pre-labeled video sequences) has disclosed the machine learning by the supervised method of supplying video sequences having known conditions and outcomes, such that the vehicle learns to predict when abnormal condition of a vehicle is operating such as zig zag driving, brake slamming and other motion based vehicle object type determination so that the image processing system can predict dangerous operation of the detected object vehicles (para 0028-0029).]
[Hou and Horie are analogous are of motion video processing of observed vehicle objects on a roadway to determine motion conditions of vehicular objects and to inform, alert, or otherwise respond to determined behavioral conditions of the observed vehicle object.  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the video image processing determination of vehicle objects behavior of Horie by replacing the behavioral determination of vehicle objects in video using a learned prediction model to ascertain conditions/”operating modes’ of objects and/or vehicles requiring notification type responses as disclosed by Hou. The motivation to combine would have been to increase the accuracy of vehicle behavior recognition using known supervised learned methods of behavior determination as disclosed by Hou in a process requiring the determination of behavior of a vehicle object in video data as disclosed by Horie to produce the reasonably expected result of learning the behavior of vehicles from input video image data for use in the determination of vehicle behavior in video image data as required by the process of Horie. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hou and Horie to achieve the above claimed invention.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US 2019/0108384) has disclosed a method of image surveillance from above mounted imaging device, wherein the imaging device is mounted to an aerial UAV and monitors vehicles and associated behaviors of said vehicles.
Kazuyuki (US 2020/0120273) has disclosed analyzing vehicle path and behavior from generated overhead view image data, wherein said overhead view image data is generated by synthesis from a plurality of vehicle mounted imaging devices.
Kim et al (US 2015/0328985) has disclosed a method of learning a driver’s behavior “driving-state” based on past image and biological information of a user, wherein a present “driving-state” of a driver is determined based on captured image data of the driver and biological information while driving and the learned driving behavior model.
Lakshmi Narayanan et al (US 2020/0086879) has disclosed the analysis of a sequence of video image data of a scene including vehicle(s). The analysis of the sequence of video image data including the determination of the behavior of the imaged vehicle, wherein said behavior includes driving states such as merging, turning, and lane-changing.
Sano (US 2006/0276964) has disclosed a method of video image analysis to determine the behavior of the vehicle, wherein the image data is captured from a video imaging devices mounted on said vehicle.
Takenaka et al (US 2018/0158323) has disclosed utilizing a plurality of extracted data obtained from a plurality of sensors to determine the behavior of a vehicle, the plurality of sensor data being referred to as a scene “feature vector”, wherein the feature data includes video image data captured from vehicle mounted imaging sensors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666